Case: 14-60418      Document: 00513043646         Page: 1    Date Filed: 05/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-60418
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            May 14, 2015
                                                                             Lyle W. Cayce
SEYDI MARIA AREAS-ROJAS,                                                          Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 518 996


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Seydi Maria Areas-Rojas, a native and citizen of Nicaragua, petitions
this court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing her appeal of the Immigration Judge’s (IJ) decision denying her
requests for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). The BIA agreed with the IJ that Areas-Rojas’s asylum
application was untimely and that she failed to establish extraordinary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60418    Document: 00513043646     Page: 2   Date Filed: 05/14/2015


                                 No. 14-60418

circumstances. We lack jurisdiction to review the determination that Areas-
Rojas failed to establish extraordinary circumstances which would justify an
untimely asylum application. See Arif v. Mukasey, 509 F.3d 677, 680 (5th Cir.
2007); Zhu v. Gonzales, 493 F.3d 588, 594-96 (5th Cir. 2007).

      The BIA also agreed with the IJ that Areas-Rojas had not credibly
established her claims for relief.     Areas-Rojas argues that the adverse
credibility finding was erroneous and challenges the findings regarding
inconsistencies, lack of corroboration, and implausibility. Areas-Rojas’s claims
of withholding of removal and protection under the CAT are not subject to the
one-year time limitation applicable to asylum applications.         See 8 U.S.C.
§ 1231(b)(3); 8 C.F.R. § 1208.16-18; Arif, 509 F.3d at 680.         Therefore, we
address the credibility determination as it affects those claims.
      We “review only the BIA’s decision, . . . unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
Factual findings are reviewed under the substantial evidence standard, and
legal questions are reviewed de novo. Rui Yang v. Holder, 664 F.3d 580, 584
(5th Cir. 2011). Under the substantial evidence standard, the petitioner must
show that “the evidence is so compelling that no reasonable factfinder could
reach” a conclusion contrary to the Petitioner’s position. Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quotation marks and
citation omitted).
      An adverse credibility determination may be supported by “any
inconsistency or omission . . . as long as the totality of the circumstances
establishes that an asylum applicant is not credible.” Wang, 569 F.3d at 538
(5th Cir. 2009) (internal quotation marks and citation omitted). We review the
record as a whole and conclude that it is not plain that no reasonable factfinder
would have made the same adverse credibility ruling. See id.
    Case: 14-60418    Document: 00513043646      Page: 3   Date Filed: 05/14/2015


                                 No. 14-60418

      Because Areas-Rojas fails to show that she is entitled to relief in the form
of asylum, she cannot establish entitlement to withholding of removal, which
requires a higher burden. Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
Also, because her testimony was not found credible, Areas-Rojas failed to show
that it was more likely than not she would be tortured if returned to Nicaragua.
See Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
      To the extent that Areas-Rojas challenges the determination that her
asylum application was untimely, the petition for review is DISMISSED for
lack of jurisdiction. In all other respects, the petition for review is DENIED.